t c memo united_states tax_court natalia ravelo escandon petitioner v commissioner of internal revenue respondent docket no filed date natalia ravelo escandon pro_se justin l campolieta for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax as well as additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6651 for after concessions the issues for unless otherwise indicated all section references are to continued decision are whether petitioner is liable for income_tax on her wages and unemployment benefits whether petitioner is liable for the addition_to_tax of sec_6651 and whether petitioner is liable for the addition_to_tax of sec_6651 findings_of_fact some of the facts have been stipulated and are so found petitioner resided in miami florida when she filed her petition during petitioner worked as a seamstress for mimi enterprises inc mimi’s a retail bridal gown shop mimi’s paid petitioner dollar_figure for her work there during during mimi’s classified petitioner as an independent_contractor and did not withhold income or employment_taxes from its payments to petitioner petitioner also received unemployment_compensation in the amount of dollar_figure from the florida agency for workforce innovation fawi in petitioner did not file a federal_income_tax return for and petitioner’s only payment toward her income_tax_liability was the dollar_figure that fawi withheld from her unemployment_compensation on or about date respondent filed a continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure substitute for return sfr with regard to petitioner’s taxes in a notice_of_deficiency dated date respondent determined that petitioner received self-employment_income in the amount of dollar_figure as well as unemployment_compensation of dollar_figure the attached form_4549 income_tax examination changes reveals that respondent allowed petitioner a standard_deduction one personal_exemption and a deduction for one-half of the self- employment_tax assessed respondent determined that petitioner was liable for federal_income_tax self-employment_tax and additions to tax in the amounts delineated supra the parties now agree that petitioner was an employee of mimi’s during and respondent concedes that petitioner is not liable for self-employment_tax for i deficiency opinion petitioner contends that she is not liable for income taxes for because mimi’s failed to withhold taxes from her wages during according to petitioner mimi’s is solely liable for petitioner’s taxes for in support of her contentions petitioner relies on sec_5041 and sec_3509 petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting her liability for tax accordingly petitioner bears the burden_of_proof rule a sec_5041 imposes a gallonage tax on wines and does not relate to income taxes the gallonage tax of sec_5041 is an alcohol excise_tax under subtitle e of the internal_revenue_code and not an income_tax under subtitle a sec_5041 is therefore wholly irrelevant to the determination of petitioner’s income_tax_liability sec_3509 provides as a general_rule that an employer who fails to withhold income_tax from an employee’s wages by reason of treating such employee as not being an employee for withholding purposes shall be liable for income_tax as if the amount required to be withheld were equal to percent of the wages paid to such employee sec_3509 however sec_3509 provides that the employee’s liability for tax shall not be affected by the assessment or collection of any additional income_tax determined to be owing from the employer sec_3509 therefore mimi’s classification of petitioner as an independent_contractor during cannot discharge or reduce petitioner’s obligation to pay taxes on the wage income she received from mimi’s during see eg lucas v commissioner tcmemo_2000_14 grooms v commissioner tcmemo_1992_291 under such circumstances the employer is also liable for percent of the employee social_security_tax that would have been imposed if the employer had properly classified the taxpayer as an employee sec_3509 because respondent has conceded that petitioner is not liable for self-employment_tax on her income petitioner is not entitled to the deduction provided for in sec_164 which allows an individual taxpayer to deduct one-half of his or her self-employment_tax liability from his or her taxable_income finally we note that gross_income includes unemployment_compensation sec_85 as we have noted in other cases it is unfortunate that petitioner’s employer classified her as an independent_contractor and not as an employee had petitioner been classified as an employee it is possible that mimi’s would have withheld the proper amounts of tax from petitioner’s wages and a deficiency in petitioner’s taxes might not have occurred see eg lucas v commissioner supra but that does not alter the fact that the first principle of income_taxation is that income must be taxed to him who earns it 337_us_733 and cases cited therein petitioner was paid her wages without any reduction for withheld income_tax and petitioner has not yet fully paid the tax_liability on her income for we therefore hold that petitioner is liable for the deficiency in the amount respondent has determined appropriately adjusted to incorporate respondent’s above-mentioned concession ii additions to tax a burdens of proof and production sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax to meet this burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose this addition_to_tax 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra with respect to the sec_6651 addition_to_tax respondent must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return sfr that meets the requirements of sec_6020 127_tc_200 at trial the court admitted a certified form_4340 certificate of assessments payments and other specified matters relating to petitioner’s tax_year the form_4340 indicates that respondent prepared an sfr on date the record also includes a form sec_6020 certification pertaining to petitioner’s tax_year and dated date the court has also admitted a copy of the sfr which indicates that it was filed on date and which reports the adjustments contained in the notice_of_deficiency statements from fawi and mimi’s reflecting payments to petitioner in of dollar_figure and dollar_figure respectively are attached to the sfr sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes the record reveals that respondent generated an sfr for petitioner’s tax_year based on statements provided by mimi’s and fawi petitioner concedes that she received the income reported in the sfr and that she has not paid the tax shown on the sfr the sfr complies with sec_6020 the sfr therefore constitutes a return for the purposes of the sec_6651 addition_to_tax sec_6651 accordingly respondent has satisfied his burden of production with regard to the sec_6651 addition_to_tax b sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner concedes that she did not file a return for and petitioner has offered no evidence showing that her failure_to_file was due to reasonable_cause and not due to willful neglect moreover misclassification of an employee does not relieve the employee of his liability for filing a correct_tax return see grooms v commissioner tcmemo_1992_ 742_fsupp_65 e d n y affd without published opinion 930_f2d_911 2d cir accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 c sec_6651 respondent also determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 provides for an addition_to_tax where payment of tax shown on a return is not timely unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner did not timely pay her taxes for petitioner did not present any evidence indicating that her failure to timely pay her taxes was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
